It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in affirming the judgment herein of the court of common pleas of said Holmes county. And this court proceeding to render the judgment said circuit court should have rendered, it is considered and adjudged that the judgment of the said court of common pleas be and the same hereby is reversed for error in refusing to give to the jury the following instruction requested by the’Railway Company, to-wit: ”8. I instruct you that you shall not consider evidence of custom prior to May 1, 1901, if you find from the evidence that a new book of rules was adopted as claimed by the defendant on that date, providing you find from the evidence that Murray had in his possession a copy of such book of rules prior to his injury.” And for admitting evidence contrary to the law as stated in said request. And this cause is remanded to the court of common pleas of Holmes county for further proceedings according to law.
*523Shauck, C. J., Crew, Summers and Davis, JJ., concur.